Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 14-15 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Negishi et. Al. (US 20150187857 A1 hereinafter Negishi) and further in view of Oh et. Al. (US 20050212447 A1 hereinafter Oh).

Regarding claim 1 and 14, Negishi teaches in Fig. 6 with associated text with regards to claim 1a display screen and with regards to claim 14 a terminal (paragraph [0083]), comprising 
a cathode metal layer 16 (paragraph [0041]), 
an encapsulating layer (17 and 18 paragraph [0042] and Fig. 6) disposed on an upper surface of the cathode metal layer, 
an organic light-emitting layer 15 (paragraph [0041]) disposed on a lower surface of the cathode metal layer,  wherein the organic light-emitting layer comprises a non-light-emitting region (portion over pixel defining layers 13) and a plurality of light-emitting regions (portions on 12), and
a light shielding layer 24 (paragraph [0037]) disposed on an upper surface of the encapsulating layer (Fig. 16), and 
wherein the light shielding layer is positioned to shield the non-light-emitting region of the organic light-emitting layer (24 is directly above the non-light emitting region and therefore positioned to shield the non-light-emitting region Fig. 16).
Negishi does not specify the positioning of the light shielding layer to shield the non-light-emitting region of the organic light-emitting layer is to reduce ambient light reflection from the cathode metal layer.
Oh teaches in Figs. 9 and 10 with associated text a device similar to that of Negishi wherein the positioning of a light shielding layer 372 to shield the non-light-emitting region NP of an organic light-emitting layer (350 and 348) is to reduce ambient light reflection from the cathode layer 352 (paragraph [0057]) so that by using a similar arrangement for the light shielding layer of Negishi the positioning of the light shielding layer to shield the non-light-emitting region of the organic light-emitting layer would be to reduce ambient light reflection from the cathode metal layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar arrangement to that taught by Oh for the light shielding layer of Negishi because according to Oh by using such an arrangement most of reflection of the ambient light from the TFT "T," the storage capacitor "C.sub.ST," the plurality of signal lines and the second electrode 352 may be prevented and reduction of contrast ratio is prevented.
Furthermore language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. to reduce ambient light reflection from the cathode metal layer): The limitation describes purpose, function, operation, or intent-of-use the light shielding layer positioned to shield the non-light-emitting region of the organic light-emitting layer. However, the claim does not disclose a sufficient structure which supports the function. Since Negishi in view of Oh shows an identical structure as claimed, namely the light shielding layer positioned to shield the non-light-emitting region of the organic light-emitting layer, the Examiner submits that the light shielding layer positioned to shield the non-light-emitting region of the organic light-emitting layer is capable of producing the claimed results. Furthermore Oh specifically teaches  the light shielding layer positioned to shield the non-light-emitting region of the organic light-emitting layer is to reduce ambient light reflection from the cathode metal layer.

Regarding claims 2 and 15, Negishi in view of Oh teaches the display screen according to claim 1 and the terminal according to claim 14.
	Negishi does not specify a thickness of the light shielding layer is 1 micrometer however Negishi teaches a thickness of the light shielding layer is about 0.1 micrometer or more and about 1 micrometer or lower (paragraph [0073]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the thickness of the light shielding layer to be 1 micrometer with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 4 and 17, Negishi teaches a material of the light shielding layer is chromium (the material is the same as that of the first light shielding layer 14 which is chromium (paragraph [0111], or [0113]).

Regarding claims 5 and 18, Negishi teaches regarding claim 5 the display screen is an organic light-emitting diode display screen (paragraph [0044]).  

Regarding claim 19, Negishi teaches the terminal is at least one of a mobile phone (paragraph [0083]).  

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Oh as applied to claim 1 and 14 and further in view of Sasaki et. Al. (US 20150060827 A1 hereinafter Sasaki).

	Regarding claims 3 and 16, Negishi in view of Oh teaches the display screen according to claim 1 and the terminal according to claim 14.
	Negishi does not specify an optical density of the light shielding layer is greater than or equal to 3.0 however Negishi teaches an optical density of a light shielding layer greater than or equal to 1 paragraph [0055]).
	Sasaki teaches in Fig. 4A with associated text an optical density of a light shielding layer 124 is greater than or equal to 3.0 (paragraph [0049]).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the optical density of the light shielding layer to be 3 or greater with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments

Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Regarding the arguments on pages 5 and 6 Negishi teaches the light shielding layer 24 is positioned directly above the non-light emitting region and therefore positioned to shield the non-light-emitting region Fig. 16). While Negishi does not specify the new limitation that the positioning of the light shielding layer to shield the non-light-emitting region of the organic light-emitting layer is to reduce ambient light reflection from the cathode metal layer. Oh teaches in Figs. 9 and 10 with associated text a device similar to that of Negishi wherein the positioning of a light shielding layer 372 to shield the non-light-emitting region NP of an organic light-emitting layer (350 and 348) is to reduce ambient light reflection from the cathode layer 352 (paragraph [0057]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897